Citation Nr: 1600753	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972.  He died in February 2011.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her July 2013 VA Form 9, the appellant requested to testify before a Veterans Law Judge by live videoconference regarding the issue on appeal.  See 38 C.F.R. § 20.700 (2015).  While a hearing was scheduled for December 2015, a review of the record indicates that correspondence sent in November 2015 to notify the appellant of the date and location of the hearing was returned as undeliverable by the United States Postal Service.  Further review of the claims file reveals that the Veteran's address of record prior to his death was in Tucker, Georgia.  However, since filing her claim of entitlement to service connection for the Veteran's cause of death in November 2011, the appellant had been using an address in Lawrenceville, Georgia.  Crucially, the November 2015 hearing notice which was returned as undeliverable was incorrectly addressed to the deceased Veteran at the address in Tucker, Georgia, rather than to the appellant at her new address in Lawrenceville, Georgia.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the appellant an opportunity for the requested hearing.  Therefore, remand is required in this case in order to send legally adequate notice to the appellant's correct address and to schedule her for a hearing so that she may provide evidence in support of her claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015). 

Accordingly, the case is REMANDED for the following action:

Ascertain the appellant's correct address and schedule her for a Board videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




